DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10681189 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to teach or suggest a method, a computer device and an apparatus performing steps for routing a received data packet to a particular partition in memory.  The steps of “extracting” from a first data packet, by a network interface card, features of the tuple; using any two of the features of the tuples as a first flow key; 
“inputting”, by the network interface card, the first flow key into a hash function to obtain a first output value; 
“selecting”, by the network interface card, a first partition in a memory distinct from the network interface card to which to store the first data packet, wherein the first partition is selected based on the first output value; and 

The closest prior art of record is Arramreddy et al., US 20140282551 A1, teaches hashing the header extract from a packet and producing an output value used to lookup a tenant virtual machine and routing to the tenant virtual machine. Arramreddy does not teach using the output value to indicate the partition in memory to store the packet, which is also memory distinct from the network interface card, as recited in the claims. 
The second closest prior art of record is Wang et al., US 9948559 B2, teaches a first flow key does to distinguish the flow for a packet. Wang does not teach using the output value to indicate the partition in memory to store the packet, which is also memory distinct from the network interface card, as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452